UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 26, 2009 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 2, 2009 Common Stock, no par value 12,919,884 Exhibit index is on Page 39 Total number of pages: 40 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 39 Item 6. Exhibits 39 Signature 40 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended September 26, 2009 September 27, 2008 September 26, 2009 September 27, 2008 Net sales $ 15,875 $ 23,453 $ 29,430 $ 46,204 Cost of sales 8,474 10,164 14,899 20,164 Gross profit 7,401 13,289 14,531 26,040 Research and development 3,604 3,802 7,609 7,839 Selling, general and administrative 3,158 3,900 5,948 7,696 Total operating expenses 6,762 7,702 13,557 15,535 Income from operations 639 5,587 974 10,505 Interest income 278 841 615 1,882 Other income(expense), net 575 (127 ) 1,024 (193 ) Income before provision for income taxes 1,492 6,301 2,613 12,194 Provision for income taxes 409 1,752 625 3,205 Net income $ 1,083 $ 4,549 $ 1, 988 $ 8,989 Net income per share Basic $ 0.08 $ 0.35 $ 0.15 $ 0.70 Diluted $ 0.08 $ 0.35 $ 0.15 $ 0.70 Shares used in per share computation: Basic 12,902 12,841 12,893 12,810 Diluted 12,987 12,966 12,977 12,928 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) September 26, 2009 March 28, 2009 ASSETS Current Assets: Cash and cash equivalents $ 14,851 $ 24,244 Short-term investments 63,065 33,294 Trade accounts receivable, net 8,646 8,115 Inventories, net 16,120 15,700 Prepaid expenses and other current assets 2,154 1,654 Prepaid income taxes 4,588 4,588 Deferred income taxes 7,625 7,625 Total current assets 117,049 95,220 Long-term investments 68,634 79,496 Property, plant and equipment, net 7,655 8,473 Other assets 452 389 Deferred income taxes 4,448 6,726 Total assets $ 198,238 $ 190,304 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 3,411 $ 2,934 Accrued salaries and employee benefits 10,009 8,909 Other accrued liabilities 826 888 Deferred revenue 2,700 3,276 Income taxes payable 637 1,882 Total current liabilities 17,583 17,889 Income taxes payable, noncurrent 5,066 4,839 Total liabilities 22,649 22,728 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,914 shares and 12,872 shares 61,933 59,549 Accumulated other comprehensive loss (1,853 ) (5,494 ) Retained earnings 115,509 113,521 Total shareholders' equity 175,589 167,576 Total liabilities and shareholders' equity $ 198,238 $ 190,304 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended September 26, 2009 September 27, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1,988 $ 8,989 Non-cash adjustments to net income: Depreciation and amortization 1,326 1,607 Provision for doubtful accounts and sales returns 141 375 Provision for excess and obsolete inventories 2,697 846 Deferred income taxes (40 ) 59 Stock-based compensation 1,655 1,344 Tax benefit related to stock-based compensation plans 36 185 Excess tax benefit related to stock-based compensation (17 ) (56 ) Unrealized (gain) loss from short-term investments, categorized as trading (1,031 ) 204 Loss on disposal of property, plant and equipment 4 - Changes in operating assets and liabilities: Trade accounts receivable (713 ) (803 ) Inventories (3,117 ) (238 ) Prepaid expenses and other assets (522 ) 1,874 Trade accounts payable and accrued expenses 1,502 (35 ) Deferred revenue (576 ) 195 Income taxes payable (1,018 ) 538 Net cash provided by operating activities 2,315 15,084 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment, net (499 ) (1,246 ) Purchases of investments (37,604 ) (362 ) Sales of investments 5,838 4 Maturities of investments 19,847 11,200 Net cash (used in) provided by investing activities (12,418 ) 9,596 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 693 1,218 Excess tax benefit related to stock-based compensation 17 56 Net cash provided by financing activities 710 1,274 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (9,393 ) 25,954 CASH AND CASH EQUIVALENTS: Beginning of period 24,244 17,902 End of period $ 14,851 $ 43,856 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 2,535 $ 1,428 Supplemental disclosure of non-cash activities: Additions to property, plant and equipment included in accounts payable and accrued expenses $ 13 $ 279 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of September 26, 2009 and March 28, 2009, results of operations for the three and six months ended September 26, 2009 and September 27, 2008, and cash flows for the six months ended September 26, 2009 and September 27, 2008.The March 28, 2009 balance sheet was derived from the audited financial statements included in the fiscal 2009 Annual Report on Form 10-K, but does not include all disclosures required by GAAP in the United States of America.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited consolidated financial statements of Supertex, Inc. for the fiscal year ended March 28, 2009, which were included in the fiscal 2009 Annual Report on Form 10-K. Interim results are not necessarily indicative of results for the full fiscal year.The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three and six months ended September 26, 2009 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2010 will be a 53-week year.The three months ended September 26, 2009 and September 27, 2008, both consist of thirteen weeks. The Company has performed an evaluation of subsequent events through November 4, 2009, which is the date the financial statements were issued. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income or shareholders’ equity. Recent Accounting Pronouncements In April 2009, The Financial Accounting Standards Board (“FASB”) issued additional authoritative guidance for fair value measurement, which highlights and expands on the factors that should be considered in estimating fair value when there has been a significant decrease in market activity for a financial asset.This guidance is effective for interim and annual periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. The adoption of this guidance did not have a material effect on the Company’s Consolidated Financial Statements. 6 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) In May 2009, FASB issued authoritative guidance for Subsequent Events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.Although there is new terminology, the guidance is based on the same principles as those that currently exist in the auditing standards.This guidance is effective for interim or annual periods ending after June 15, 2009.The adoption of this guidance did not have a significant effect on the Company’s Consolidated Financial Statements. In June 2009, FASB issued authoritative guidance for Transfers of Financial Assets, which identifies specific disclosure objectives (paragraph 16A), and explicitly states that these objectives apply regardless of whether thisguidance requires specific disclosures. The specific disclosures required are minimum requirements and an entity may need to supplement the required disclosures specified in paragraph 17 depending on the facts and circumstances of a transfer, the nature of an entity’s continuing involvement with the transferred financial assets, and the effect of an entity’s continuing involvement on the transferor’s financial position, financial performance, and cash flows.
